[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CLARIFICATION OF THIS COURT'S DECISION OF JANUARY 30, 2001
The court in its decision vacated the consent order and ordered the Department of Motor Vehicles to pick up where the Department of Motor Vehicles left off before undertaking the settlement discussion of November 16, 1991, which culminated in the consent decree.
Between then and now the owner of the dealership has died and the dealership has been taken over by another. This is pointed out by the CT Page 3077 defendants in their February 20, 2001 Request for Clarification of the court's order.
This court is not ordering the Department of Motor Vehicles to hold a contested hearing. This court has vacated a consent order which could not be carried out. In so doing the court has in effect reopened a 1991 file. This open file is to be acted upon in a manner consistent with the Department of Motor Vehiclers rules and regulations.
Hennessey, J.